COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


CLINCHFIELD COAL COMPANY AND
 THE PITTSON COMPANY
                                                                 MEMORANDUM OPINION *
v.     Record No. 2181-10-3                                          PER CURIAM
                                                                   FEBRUARY 22, 2011
FRANKLIN LEWIS CALO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ramesh Murthy; Penn, Stuart & Eskridge, on brief), for appellants.

                 (Paul L. Phipps; Jason A. Mullins; Lee & Phipps, P.C., on brief), for
                 appellee.


       Clinchfield Coal Company and its insurer, The Pittson Company, appeal a decision of the

Workers’ Compensation Commission finding Franklin Lewis Calo’s July 27, 2009 motion to

amend his claim for temporary total disability benefits related back to his November 17, 2008

claim for temporary total disability benefits, and was not time-barred by Code § 65.2-708. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Calo v. Clinchfield Coal Co., VWC File No. 205-92-23 (Sept. 24, 2010). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.